DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening Prosecution
	Prosecution on the merits of this application is reopened on claims 25-28 and 30 considered unpatentable, per communication mailed to Applicant on 3/30/2021, for the reasons indicated below: 
A new reference, U.S. Patent Application Publication No. 2015/0287494 to Philip, JR. et al. has come to light which provides reasonable motivation on why to control and modify the spacing of the conductive metal nanowires in a film or coating composition (see below for details).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0079917 to Kiyoto in view of U.S. 2012/0104374 to Allemand and further in view of U.S. Patent Application Publication No. 2015/0287494 to Philip, JR. et al. (hereinafter Philip).
Kiyoto claims priority to foreign application JP-2015-152473 filed on July 31, 2015.
With respect to claim 25, Kiyoto teaches a heat insulation paint comprising fibrous conductive particles in a concentration of 2-30 wt% (Kiyoto, abstract, [0033], [0061]). Kiyoto teaches that the aspect ratio of the conductive particles is 10 or more, or even 10 to 10,000 (Kiyoto, [0051]-[0052]). Furthermore, Kiyoto teaches that the fibrous particles are nanowires ([0060]) and that the average short axis length of the fibrous particles is 1-150 nm and the average long axis length is 5-25 microns ([0041]-[0044]). Kiyoto teaches that the fibrous conductive particles are made up of metals such as silver (Kiyoto, [0057]-[0058] and [0060]). The disclosure of Kiyoto on an aspect ratio of 10 “or more” or an aspect ratio of “10 to 100,000” is taken to read on the claimed length of at least 500 times greater than the thickness of the silver nanowire. Also, the 
With respect to a surfactant, claims 25 recites a surfactant in an amount of “less” than 500ppm; “less” than is inclusive of zero. Thus, Kiyoto needs not to teach any surfactant to render the claim obvious. Nevertheless, and assuming arguendo, it is to be noted that the use of a surfactant in a coating/film composition comprising silver nanowire has been known in the art as that shown by Allemand, also drawn to the use of silver nanowires in paints wherein the concentration of such nanowires is 0.05-58wt% and the nanowires have an aspect ratio of more than 100 (Allemand, abstract, [0024], 0027], [0029], [0035], [0042]). Allemand teaches that the use of surfactant stabilizes the coating composition and facilitate the film forming process following deposition on the substrate (Allemand, [0042]). It should, however, be noted that surfactant is not disclosed to be a critical component of the coating composition according to Allemand; thus, it would be expected to have a very small and minimal concentration of it in the film/coating composition.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Kiyoto with the teachings of Allemand in order to incorporate a surfactant with the aim of stabilizing the coating composition and facilitating the film forming process following deposition on the substrate as those taught by Allemand, and the specific amount would, inevitably, depend on the type and thickness of the coating/film and end use application. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
	With respect to the claimed dry mil thickness of at least about 0.5 mils, it is to be noted that although Kiyoto discloses a thickness of 2 microns (Kiyoto, abstract and [0030]), the thickness of the coating would inevitably depend on the amount of the coating composition applied onto a substrate which would, reasonably, depend on the end use application of the coated substrate. Therefore, despite said disclosure in Kiyoto, it would be well within the scope of a skilled artisan to have modified the thickness of the coating composition based on the end use application to be within or, at least, have overlapping with the claimed range of “at least about 0.5 mils” (i.e. at least about 12.7 microns) motivated the fact that according to MPEP 2144, the rationale to modify the prior art does not have to be expressly stated in the prior art, but that the rationale may be impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. Finally, any material has a color, and therefore, the disclosed coating composition is taken to render a “paint” obvious.
The combination of Kiyoto in view of Allemand does not expressly and/or literally disclose the spacing between the silver nanowires.
Philip discloses a conductive film containing silver nanowires within a polymer binder wherein the silver nanowires have an aspect ratio of about 20 to about 3300, or 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified Kiyoto in view of Allemand with the teachings of Philip in order to obtain the optimum or workable range of the spacing between silver nanowires motivated by the fact that controlling and modifying the spacing between the silver nanowires would control the level of conductivity of the film as that taught by Philip, and the higher the concentration, the smaller the spacing between nanowires. Thus, achieving a spacing of from 200 nm to 1000 nm or a spacing which would have, at least, overlapping with this claimed range would be well within the scope of a skilled artisan through routine experimentation, based on the teachings of Philip, and based on the end use application and the level of conductivity intended from the coating or film; as noted above, according to MPEP 2144, the rationale to modify the prior art does not have to be expressly stated in the prior art, but that the rationale may be impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. It is, additionally, noted that the original disclosure is silent to any criticality for the claimed range of 200-1000 nm for the spacing of the silver nanowires. 

With respect to claim 26, the combination of Kiyoto in view of Allemand in view of Philip is taken to render claim 26 obvious; this is because it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Kiyoto with the teachings of Allemand in order to incorporate a surfactant with the aim of stabilizing the coating composition and facilitating the film forming process following deposition on the substrate as those taught by Allemand (Allemand, [0042]), and the specific amount would, inevitably, depend on the type and thickness of the coating/film and end use application. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
	Additionally, it is to be noted that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 27, the combination of references renders claim 27 obvious; this is because Kiyoto teaches the use of a binder, wherein the binder can be 

With respect to claim 28, the combination of references renders claim 28 obvious; this is in particular because Kiyoto teaches an aspect ratio of 10 or “more”, and in particular, an aspect ratio of 10 to 100,000 for the fibrous conductive particles (Kiyoto, [0051]-[0052]). Considering the fact that aspect ratio is the ratio of length to width, the reference is taken to render a nanowire length of about 10 to 50 microns, or at least a length having overlapping with this claimed range, obvious. Overlapping ranges have been held to establish prima facie obviousness (see MPEP 2144.05).

With respect to claim 30, the combination of references is taken to render the claim obvious; this is, in particular, it would have been obvious before the effective filing date of the claimed invention to have modified Kiyoto in view of Allemand with the teachings of Philip in order to obtain the optimum or workable range of the spacing between silver nanowires motivated by the fact that controlling and modifying the spacing between the silver nanowires would control the level of conductivity of the film as that taught by Philip (Philip, [0041]), and the higher the concentration, the smaller the spacing between nanowires. Thus, achieving a spacing of from 300 nm to 500 nm or a spacing which would have, at least, overlapping with this claimed range would be well within the scope of a skilled artisan through routine experimentation, based on the teachings of Philip, and based on the end use application and the level of conductivity intended from the coating or film; as noted above, according to MPEP 2144, the . 

Claims 25-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0104374 to Allemand in view of U.S. Patent Application Publication No. 2015/0287494 to Philip, JR. et al. (hereinafter Philip).

With respect to claim 25, Allemand discloses coating compositions comprising metal nanostructures such as metal nanowires such as silver nanowires having an aspect ratio of more than 100 being present in an amount of 0.05-5 wt% of the coating composition (Allemand, throughout the reference, in particular, Abstract; [0029], [0030]). The amount of silver nanowires fall within the claimed concentration of “less than about 10% by weight”. As for the aspect ratio, the disclosed range of “more than 100” has overlapping with the claimed range of “at least 500”. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Allemand, additionally, discloses the use of one or more agents such as surfactant to stabilize the coating composition and facilitate the film forming process ([0042]).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
With respect to the claimed dry mil thickness of at least about 0.5 mils, it is to be noted that although Allemand may disclose a thickness of 10-300 nm, the thickness of the coating would inevitably depend on the amount of the coating composition applied onto a substrate which would, reasonably, depend on the end use application of the 
Allemand does not expressly and/or literally disclose the spacing between the silver nanowires.
Philip discloses a conductive film containing silver nanowires within a polymer binder wherein the silver nanowires have an aspect ratio of about 20 to about 3300, or from about 500 to 1000 (Philip, abstract, [0030], [0041]-[0042]). Philip, additionally, discloses that the conductivity of the film is controlled through the concentration of the silver nanowires in the film, and that below a certain nanowire concentration, the conductivity is zero and there would be no continuous current path because the nanowires would be spaced too far apart due to low concentration (Philip, [0041]).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified Allemand with the teachings of Philip in order to obtain the optimum or workable range of the spacing between silver nanowires motivated by the fact that controlling and modifying the spacing between the silver nanowires would control the level of conductivity of the film as that taught by Philip, and the higher the 

With respect to claim 26, as noted above, although Allemand may not literally and/or expressly disclose a value for the concentration of the surfactant, it would have been obvious and well within the scope of a skilled artisan to have identified the optimum concentration for the surfactant depending on the type of film/coating intended to be formed considering the fact that materials such as surfactants would serve to stabilize the coating composition and facilitate the film forming process following deposition on the substrate (Allemand, [0042]). Therefore, a concentration of about 50 ppm as claimed is taken to be within the scope of a skilled artisan. It should, also, be noted that the agents recited in paragraph [0042] of Allemand are not the critical components of the disclosed coating compositions, and therefore, it would be reasonable to envision that their concentrations would be minimal in the coating/film compositions. It should be noted that according to MPEP 2144 “The rationale to modify In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).

With respect to claim 27, Allemand discloses a liquid carrier such as water for the coating composition (Allemand, [0037]-[0038]), and this is taken to render the fact that the coating composition is water-based obvious.

With respect to claim 28, Allemand discloses that the silver nanowires have a diameter of less than 1000 nm, even less than 100 nm (Allemand, [0029]). Considering the fact that the aspect ratio of the silver nanowires is disclosed to be “more than 100”, obtaining a length for the silver nanowires which would have, at least, an overlapping with the claimed range of about 10 to 50 microns is well within the disclosure of the reference. As noted above, overlapping ranges have been held to establish prima facie obviousness (see MPEP 2144.05).

With respect to claim 30, the combination of Allemand in view of Philip is taken to render claim 30 obvious; this is, in particular, because although Allemand does not expressly and/or literally disclose the spacing between the silver nanowires in the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/PEGAH PARVINI/Primary Examiner, Art Unit 1731